Citation Nr: 0704550	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  03-23 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the veteran's VA benefits.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran served in the Army National Guard and had active 
military service from June 1977 to October 1977 and November 
1990 to May 1991.  The appellant is the veteran's ex-spouse 
who filed this claim on behalf of their three minor children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The appellant and veteran were married in May 1981.  
Their marriage was dissolved by court decree in December 
1993.

2.  During their marriage, the appellant and veteran had 
three children, who were minors at the time the claim for 
apportionment was filed.

3.  As of July 1998, the veteran was receiving compensation 
for service-connected disabilities at a combined rating of 50 
percent including additional compensation for his children.

4.  During the relevant period of time, the appellant was the 
custodial parent of the children on whose behalf the claim 
for apportionment was made.  

5.  The veteran provided reasonable support for his three 
children through direct withdrawal from his biweekly paycheck 
in the amount of $330.00 ($660.00 monthly).

6.  The evidence does not show a hardship existed authorizing 
a special apportionment of the veteran's VA benefits.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits are not met.  38 U.S.C.A. §§ 
5107, 5307 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.450, 3.451, 3.452, 3.458 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a) (2006).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450 
(2006).  More specifically, all or any part of the 
compensation  payable on account of any veteran may be 
apportioned if the veteran is not residing with his spouse or 
children, and the veteran is not reasonably discharging his 
responsibility the spouse's or children's support.  38 
U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 
3.450(a)(1)(ii) (2006).  It is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5  
Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451 (2006).  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451 (2006).  

The appellant filed a claim for apportionment in September 
1999 on behalf of the veteran's three children who were minor 
children at that time.  Two were born in March 1984 and the 
third was born in May 1986.  Thus, at this time, all three 
children have reached the age of 18, and there is no evidence 
that they are currently claimed as dependents.  

As of July 1998, the veteran was receiving VA compensation 
for multiple service-connected disabilities at a combined 
rate of 50 percent.  The veteran's compensation also included 
additional amounts for his dependents, including the three 
children.  

The appellant and veteran were divorced in December 1993.  
Pursuant to the divorce decree, the appellant was to be the 
custodial parent of their three children, and the veteran was 
required to pay child support in the amount of $150.00 per 
week plus one-half of the children's medical and dental 
expenses.  The evidence shows that the children lived 
primarily with the appellant at all relevant times.

Both the appellant and veteran have remarried - the appellant 
in May 1998 and the veteran in November 1993.  The veteran 
has two additional children from his second marriage who were 
born in September 1994 and May 1996.  It also appears that 
the veteran has a sixth child with a non-spouse who was born 
in July 1993.

The evidence shows that the veteran was having $385.00 
withdrawn from his biweekly paycheck for child support.  
Pursuant to a court order in the file dated in March 1994, it 
appears that $55.00 of that is for support of the 
aforementioned sixth child.  Evidence submitted by the 
appellant shows that the remaining amount of $330.00 was for 
support of the three children at issue.  Additionally, the 
evidence submitted by the appellant shows that the veteran 
consistently paid that amount without fail since June 1999.  
Although there is evidence that the veteran had failed to pay 
all of the required child support in the past and that $30.00 
of the $330.00 paid to the appellant biweekly was for payment 
of the arrearage owed, there is no evidence that at the time 
the appellant's claim was filed in September 1999, or 
thereafter, the veteran was not fully complying with his 
obligation to provide child support.

Thus, the evidence shows that the veteran was reasonably 
discharging his responsibility to support his children in 
compliance with the court ordered child support.  
Accordingly, in order for an apportionment to be granted, the 
evidence must show that a hardship exists on behalf of the 
dependents.

The income and expenses information submitted by the 
appellant in December 1999 shows that the total monthly 
income for the household in which the children regularly 
resided was $5,666.00.  This amount, however, does not 
include the $330.00 received biweekly ($660.00 monthly) for 
child support.  Thus the actual monthly household income was 
$6,326.00.  The appellant reported monthly expenses of 
$2,874.20 for a monthly net income of $3,451.80.  Thus, the 
appellant, as custodian of her and the veteran's children, 
has failed to show a financial hardship existed to support a 
special apportionment of the veteran's VA benefits.  

Furthermore, the Board finds that apportionment of the 
veteran's VA benefits would create a hardship on the veteran.  
Even though the veteran received additional VA compensation 
for his dependents, the amount that he paid in child support 
each month ($660.00) was well in excess of the dependency 
allowance received from VA.  Furthermore the veteran's 
average monthly income in 1999 was $2,580.50 and he was 
receiving $839.00 in VA benefits for a total monthly income 
of $3,419.50.  He reported monthly expenses of $2,594.92 for 
a monthly net income of $824.58.  In addition, the veteran 
reported that his spouse did not work but rather stayed home 
to care for their two minor children.  To require the veteran 
to pay additional support for his and the appellant's three 
children would strain the veteran's already limited financial 
means.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of an apportionment of the veteran's VA benefits and 
the appeal must, therefore, be denied.

As a final matter, the Board notes that 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006) 
describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  However, these 
provisions are not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims held that these expanded duties are not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51, but rather is Chapter 53.  Similarly, the statute 
at issue in this matter is not found in Chapter 51 but rather 
Chapter 53 and notice under Chapter 51 of Title 38 of the 
United States Code is not required.

In any event, the record reflects that the appellant and the 
veteran were provided letters in December 1999 that notified 
them of the information and evidence necessary to adjudicate 
the appellant's claim for apportionment and that they were 
responsible for providing the requested information and 
evidence.  The letters advised them of what specific 
information and evidence was needed to adjudicate the claim, 
all of which could only be provided by them.  In this way, 
they were advised of the need to submit any evidence in their 
possession that pertains to the claim.  In addition, the 
appellant was notified by letter in July 2003 that additional 
evidence was needed in order to support her claim, to which 
she failed to respond.  Thus the Board finds that any duty 
upon it to notify and assist the appellant and veteran in 
this matter has been satisfied.


ORDER

Entitlement to an apportionment of the veteran's VA benefits 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


